Broyles, C. J.
1. The assignment of error in the bill of exceptions upon the overruling of the motion in arrest of judgment, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, is treated as abandoned.
2. The defendant was charged with' an assault with intent to murder, and was convicted of unlawfully shooting at another. The two special grounds of the motion for a new trial assign as error *303two excerpts from the charge, wherein the court was instructing the jury upon the law pertinent to an assault with intent to murder. Under repeated rulings of the Supreme Court and of this court, any errors in the charge upon the law of an assault with intent to murder do not require a reversal where the defendant was convicted of a lesser offense.
(a) In one of the two special grounds referred to above there is apparently an attempt to assign error upon the exclusion of certain testimony, but that portion of the ground is too confused to raise any question for the' consideration of this court. In the state of the record the alleged error can not be considered.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.

Lulce and Bloodworth, JJ., concur.